Citation Nr: 1142969	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder, including soft tissue sarcoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1979, as well as during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the Regional Office in St. Petersburg, Florida and then transferred to the Regional Office in San Juan, the Commonwealth of Puerto Rico.

In this case, the Veteran has been treated for a major depressive disorder and anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's claim for service connection of an acquired psychiatric disorder, VA has not developed the claim for an acquired psychiatric disorder that includes depression and anxiety in addition to PTSD.  The Veteran should be sent proper VCAA notice for the claim.  

Regarding service treatment records, the Board notes that service treatment records dated after April 1976 were provided following a request for records by VA.  The Board also notes that the Veteran submitted a statement in December 2002 that he knew his service treatment records were lost to the enemy but that the records were being reconstructed by BuMed.  He also reported that he underwent treatment aboard the USS Okinawa on April 30, 1975.  As no treatment records dated in April 1975 have been associated with the file, VA should attempt to obtain the outstanding treatment records.  If there are no outstanding treatment records, then a formal finding of unavailability of additional records should be noted in the file.  

The Veteran reports receiving treatment regarding his psychiatric claim at two VA treatment centers (Worcester, MA and Miami, FL) as well as one private institution (Bay State Hospital), for which records have not been requested or obtained.  The Board notes that a letter from Bay State Hospital has been associated and it confirms that the Veteran was a patient there in August and September 2000.  The VA records should be obtained and the Veteran should be invited to complete an authorization and consent form in order to request the private treatment records. 

Next, the Board finds that the Veteran should be afforded a VA examination to evaluate any acquired psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, there is evidence in Vet Center records that the Veteran has been diagnosed as having "sub-diagnostic PTSD."  National Guard records similarly indicate probable PTSD as well as major depression and anxiety symptoms.  The records do not indicate the basis for the probable PTSD diagnosis.   Indeed, a 2003 VA examination appears to have ruled out a diagnosis of PTSD.

The Veteran has also submitted statements regarding stressors in service.  Service personnel records confirm that the Veteran served in Vietnam.  His DD-214 notes the Combat Action Ribbon.  Nevertheless, the Board observes that the Veteran's statements, as well as news articles submitted in support of his claim, indicate that he served during a significant, dangerous event in Vietnam and that that particular event changed his life and that he was in fear for his life.  His reported stressor and thereby deemed credible.

However, as discussed, references to his claimed symptoms have not affirmatively indicated a diagnosis of PTSD in accordance with the DSM-IV criteria.  Reference is again made to the findings of a July 2003 VA examination wherein it was concluded that the Veteran's symptoms did not warrant a diagnosis of PTSD.  The examiner deferred an Axis I diagnosis but indicated that the Veteran may have a dysthymic disorder.  The examiner did not opine as to a relationship between service and any current psychiatric disorder including dysthymic disorder.  The examiner did not address the possibility of diagnoses of depression or anxiety disorders.  Importantly, the examination was intended as an evaluation of PTSD only and not all other psychiatric disorders. 

The Veteran has provided both competent and credible statements regarding events that he witnessed as well as his fear for his life during service in Vietnam.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Veteran is not competent to relate his in-service symptoms to any currently diagnosed psychiatric disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board acknowledges that VA has scheduled examinations in the past for which the Veteran had to cancel his appointment due to moving out of state and/or being out of town.  Additionally, the record indicates that a psychiatric examination was scheduled as recently as July 2009 and that the Veteran did not appear for the examination.  However, a closer review of the record indicates that the notice letter regarding the examination was not sent to the Veteran until approximately one week prior to his examination.  There is no indication of when the letter was received by the Veteran.  Because the Veteran was given such short notice of the July 2009 VA examination, the Board finds that the Veteran should be afforded another opportunity for an examination.    

Regarding both of the Veteran's claims, the Board observes a National Guard medical history summary which contains notations regarding treatment or diagnoses of skin and psychiatric disorders that were noted during annual physicals; however, no treatment records related to these diagnoses were included in the file. Specifically, the list indicated that the Veteran had a squamous cell cancer removed in April 2005.  An April 2005 Report of Medical History indicated that a suspicious basal cell cancer was observed in August 2001.  The history summary also indicated treatment for major depressive disorder in March 2000, August 2000, August 2001, and April 2002, as well as a diagnosis of prolonged PTSD August 2001.  Thus, the RO/AMC should inquire as to whether there are any outstanding National Guard medical records. 

Additionally, regarding the Veteran's claim for a skin disorder, the Board also notes that even though the Veteran's primary argument regarding service connection for his skin disorder is that it is due to herbicide exposure (including Agent Orange and Agent Blue), VA is still obligated to consider direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Veteran's representative has submitted credible evidence of a link between pilots and skin cancer, including squamous and basal cell cancers.  As the Veteran served as a pilot during active service and periods of ACDUTRA and INACDUTRA for more than 30 years, the Board finds that an opinion is necessary to determine whether there is a relationship between his multiple skin cancers and service.  The Veteran has also indicated that a staph infection incurred in August 1986 is related to service.  Further, to the extent that the Veteran claims to have soft tissue sarcoma, the examiner should opine as to any diagnosis of soft tissue sarcoma during any time while the claim has been pending. 

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice for an acquired psychiatric disorder. 

2.  Request any outstanding service treatment records dated prior to April 1976, including treatment aboard the USS Okinawa, LPH-3, on April 30, 1975. Any negative response should be noted in the file and a formal finding of unavailability of any outstanding treatment records should be indicated. 

3.  Request any outstanding treatment records from the Veteran's National Guard unit.  Any negative response should be noted in the file.  The Veteran should be offered the opportunity to provide any records he may have in the event that there are no additional records available from his National Guard unit. 

4.  Obtain records from the VA outpatient clinic in Worcester, New Hampshire dated in 1996 and 1997.  Any negative response should be noted. 

5.  Obtain records from the VA medical center in Miami, Florida dated prior to January 2006 and subsequent to October 2008.  Any negative response should be noted. 

6.  Obtain all records from the VA outpatient substance abuse clinic (OSAC) in Miami, Florida.  The Veteran has indicated approximate dates of treatment from 2001-2004.  In particular, any records form Dr. Abad, dated in 2002 and 2003 should be obtained.  Any negative response should be noted. 

7.  Send the appropriate release to the Veteran for completion of an authorization and consent form for records from Bay State Hospital dated in 2000.  Upon receipt of the appropriate release, request the records.  Any negative response should be noted. 

8.  After receipt of the foregoing records, afford the Veteran a VA psychiatric examination.  The examiner must review the claims file and note such review in the examination report.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the DSM-IV, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service stressor found to be established by the record.  The examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service. The claims file must be reviewed in conjunction with the examination. 

9.  After receipt of the foregoing records, afford the Veteran a VA examination to evaluate the nature and etiology of any skin disorder.  The examiner must review the claims file and note such review in the examination report.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any skin disorder found on examination had its onset in service or is otherwise etiologically related to the Veteran's military service, to include exposure to herbicide agents or his service as a pilot.  The examiner should address the findings of the internet article received in October 2011 that discusses cancer risk and pilots.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service. The claims file must be reviewed in conjunction with the examination. 

10.  After the above actions have been completed, readjudicate the Veteran's claim.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

